Citation Nr: 1010818	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  06-36 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for a skin disease, claimed 
as white spots on the back, both legs and arms. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1973 to August 
1985. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
a skin disease, claimed as white spots on the back, both legs 
and arms.  The Board finds that additional development is 
necessary with respect to this claim.  

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service, or, if pre-
existing active service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).

In March 2006 the Veteran was afforded a VA examination in 
connection with this claim.  During that examination the 
Veteran stated that in 1986 or 1987 he had white spots on his 
arms and legs that were intermittently pruritic.  Upon 
physical examination the examiner noted a number of small 2 
to 4 mm deep-pigmented white spots that showed no evidence of 
scaling or of any disease process.  Similar spots were 
scattered on each leg below the knee.  Skin lines went 
through the lesions.  No areas of depigmentation were found 
on the Veteran back, chest or upper arms, except one on his 
right upper arm.  The total space affected was less than 1 
percent of body skin.  The examiner opined that the spots 
were "not due to any disease process per se." She indicated 
that this is a frequent result of significant sun exposure, 
which causes pigment cells to die in small areas.  The 
examiner stated that the condition did not appear to be 
vitiligo and opined that it was not caused by or a result of 
any disease process that occurred during service.

The Veteran's representative has stated that the March 2006 
VA examination is inadequate because the examiner did not 
list her medical credentials and did not review the Veteran's 
claims file.  In this regard, the Board does note that the VA 
examiner did not indicate having reviewed the claims file and 
may not have had access to it.  However, the Board notes that 
the examination itself was not necessarily inadequate.  The 
examination report does not indicate the VA dermatologist's 
credentials and does not indicate a review of the claims 
file, and so the Board finds that the report should be 
returned to the examiner for clarification and elaboration 
where necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and inquire whether he has undergone any 
treatment for his claimed skin disease 
since March 2006.  If the Veteran 
indicates that he has received any 
treatment or evaluations, the RO/AMC 
should obtain and associate those records 
with the claims file.

2.  If possible, the RO/AMC should arrange 
for the claims folder, to include a copy 
of this remand, to be returned to the VA 
dermatologist who conducted the March 2006 
VA examination.  If the examiner is 
available, she is asked to review the 
entire claim file and provide an addendum 
indicating having done so.  In that 
addendum the examiner is also asked to 
briefly describe her qualifications as a 
dermatologist and to provide a rationale 
for her opinion that the Veteran's white 
spots were not caused by or a result of 
any disease process occurring during 
service. 

If the examiner is unavailable or unable 
to provide such an addendum, the Veteran 
should be afforded a VA examination to 
determine the nature and severity of his 
claim skin disease.  The claims folder 
should be made available to and be 
reviewed by the examiner prior to the 
examination and the examiner should so 
indicate in the report.  The examiner is 
requested to identify the Veteran's 
condition and determine whether it is at 
least as likely as not (i.e., at least a 
50 percent probability) that the current 
condition is etiologically related to 
service.  A rationale for all opinions 
offered should be included in the report 
provided.

3.  When the requested development has 
been completed the case should again be 
reviewed by the RO, to include 
consideration of any additional evidence 
submitted.  If the benefit sought is not 
granted the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


